DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. U.S. PGPub 2016/0061472.
Regarding claims 40, 48 and 55, Lee discloses a device comprising: memory (e.g. pg. 11, ¶115 and 121; pg. 12, ¶125-126; Fig. 1 and 11); and a processor connected to the memory, the processor configured to: control a controllable thermostat (e.g. temperature/humidity control device) at a location distant from a server (e.g. pg. 4, ¶46-52; pg. 8-9, ¶87-94; pg. 9-10, ¶107-108; Fig. 1 and 11); detect a wearable device worn by a user at the location (e.g. pg. 4, ¶46-52; pg. 8-9, ¶87-94; pg. 9-10, ¶107-108; Fig. 1 and 11); receive physiological data (e.g. biometric information) indicative of a physiological aspect of the user, the physiological data being measured by a user sensor at the wearable device (e.g. pg. 4, ¶46-52; pg. 8-9, ¶87-94; pg. 9-10, ¶107-108; Fig. 1 and 11); and control the controllable thermostat to operate according to the physiological data (e.g. pg. 4, ¶46-52; pg. 8-9, ¶87-94; pg. 9-10, ¶107-108; Fig. 1 and 11).

 	Regarding claims 42 and 50, Lee discloses the device of claim 40 further comprising a thermostat sensor, wherein the processor is configured to control the controllable thermostat according to the thermostat sensor (e.g. pg. 4, ¶46-52; pg. 8-9, ¶87-94; pg. 9-10, ¶107-108; Fig. 1 and 11).
 	Regarding claims 43, 51 and 58, Lee discloses the device of claim 40, wherein the user sensor at the wearable device includes a temperature sensor (e.g. pg. 4, ¶46-52; pg. 8-9, ¶87-94; pg. 9-10, ¶107-108; Fig. 1 and 11).
 	Regarding claims 44, 52 and 58, Lee discloses the device of claim 40, wherein the physiological aspect includes a body temperature of the user (e.g. pg. 4, ¶46-52; pg. 8-9, ¶87-94; pg. 9-10, ¶107-108; Fig. 1 and 11). 
 	Regarding claims 45 and 53, Lee discloses the device of claim 40, wherein the user sensor at the wearable device determines heart rate of the user (e.g. pg. 4, ¶46-52; pg. 8-9, ¶87-94; pg. 9-10, ¶107-108; Fig. 1 and 11).
 	Regarding claims 46 and 54, Lee discloses the device of claim 40, wherein the physiological aspect includes an activity of the user (e.g. pg. 4, ¶46-52; pg. 8-9, ¶87-94; pg. 9-10, ¶107-108; Fig. 1 and 11).
 	Regarding claim 47, Lee discloses the device of claim 40 further comprising a communications unit to connect to a server configured to store the physiological data (e.g. pg. 4, ¶49; pg. 11, ¶115).
 	Regarding claim 57, Lee discloses the server of claim 55 further comprising a communications unit connected to the processor, the communications unit to communicate with a device at the 

Relevant Prior Art
Baker et al. U.S. PGPub 2016/0054023 discloses a device configured to: control a controllable thermostat at a location (e.g. pg. 11, ¶88; pg. 12, ¶96); detect a wearable device worn by a user at the location (e.g. pg. 11, ¶88; pg. 12, ¶96); receive physiological data indicative of a physiological aspect of the user, the physiological data being measured by a user sensor at the wearable device (e.g. pg. 11, ¶88; pg. 12, ¶96); and control the controllable thermostat to operate according to the physiological data (e.g. pg. 11, ¶88; pg. 12, ¶96).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





CK
October 22, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116